               Case 18-10601-MFW                 Doc 3150         Filed 12/29/20          Page 1 of 20




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
 In re:                                                           :
                                                                  : Chapter 11
                                                          1
 The Weinstein Company Holdings LLC, et al.,                      :
                                                                  : Case No. 18-10601 (MFW)
                                                                  :
                   Debtors.                                       : (Jointly Administered)
                                                                  :
                                                                  : Ref. Docket No. 3148
------------------------------------------------------------------x

                                           AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

SHARNA WILSON, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 777
   Third Avenue, New York, New York 10017. I am over the age of eighteen years and am not
   a party to the above-captioned action.

2. On December 23, 2020, I caused to be served the “Notice of Fee Application,” dated
   December 23, 2020, to which is attached the “Twenty-Sixth Monthly Fee Application of
   Seyfarth Shaw LLP for Allowance of Compensation for Services Rendered and for
   Reimbursement of Expenses as Special Litigation Counsel to the Debtors and Debtors-In-
   Possession for the Period from October 1, 2020 through October 31, 2020,” dated December
   23, 2020 [Docket No. 3148], by causing true and correct copies:

         a. to be enclosed securely in separate postage pre-paid envelopes and delivered via first
            class mail to those parties listed on the annexed Exhibit A, and

         b. to be delivered via electronic mail to those parties listed on the Exhibit B, and to the
            following: Elisabeth.m.bruce@usdoj.gov.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing
address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4 th Floor, New York, New York 10013. Due to the large
number of debtors in these cases, which are being jointly administered for procedural purposes only, a complete list of the
Debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of this
information may be obtained on the website of the Debtors claims and noticing agent at http://dm.epiq11.com/twc.
            Case 18-10601-MFW          Doc 3150      Filed 12/29/20     Page 2 of 20




4. In addition, I hereby certify that the referenced document(s) were electronically filed with the
    United States Bankruptcy Court for the District of Delaware by using the CM/ECF system. I
    further certify that the parties of record in this case, all registered CM/ECF users located on
    the Court’s Electronic Mail Notice List, annexed hereto as Exhibit C, were served through
    the CM/ECF system.
                                                                          /s/ Sharna Wilson
                                                                          Sharna Wilson
 Sworn to before me this
 23rd day of December, 2020
 /s/ Regina Amporfro
 Notary Public, State of New York
 No. 01AM6064508
 Qualified in Bronx County
 Commission Expires September 24, 2021
Case 18-10601-MFW   Doc 3150   Filed 12/29/20   Page 3 of 20




                    Exhibit A
                                            THE WEINSTEIN COMPANY
                       Case 18-10601-MFW         Doc 3150 Filed 12/29/20
                                                   Service List
                                                                                 Page 4 of 20

Claim Name                              Address Information
OFFICE OF THE US TRUSTEE                ATTN: JANE LEAMY, ESQ. & HANNAH M. MCCOLLUM, ESQ. 844 KING ST., STE. 2207,
                                        LOCKBOX 35 WILMINGTON DE 19801
SIDLEY AUSTIN LLP                       {COUNSEL TO THE DIP AGENT& THE PREPITION AGENT}, ATTN: JENNIFER C. HAGLE, ESQ.
                                        555 WEST FIFTH AVENUE LOS ANGELES CA 90013
THE WEINSTEIN COMPANY HOLDINGS LLC ET   ATTN: ROBERT DEL GENIO 3 TIMES SQUARE, 9TH FLOOR NEW YORK NY 10036
AL




                               Total Creditor count 3




Epiq Corporate Restructuring, LLC                                                                        Page 1 OF 1
        Case 18-10601-MFW   Doc 3150   Filed 12/29/20   Page 5 of 20

               THE WEINSTEIN COMPANY HOLDINGS LLC,
                          Case No. 18-10601
U.S. DEPARTMENT OF JUSTICE
COUNSEL TO US INTERNAL REVENUE SERVICE
ATTN: ELISABETH M. BRUCE
P.O. BOX 227
WASHINGTON, D.C. 20044
Case 18-10601-MFW   Doc 3150   Filed 12/29/20   Page 6 of 20




                    Exhibit B
     Case 18-10601-MFW     Doc 3150     Filed 12/29/20   Page 7 of 20
          THE WEINSTEIN COMPANY HOLDINGS LLC, Case No. 18-10601
                           Fee App Service List




EMAIL
BANKFILINGS@YCST.COM
BSANDLER@PSZJLAW.COM
HEATH@RLF.COM
JSTANG@PSZJLAW.COM
PZUMBRO@CRAVATH.COM
RBGROUP@RLF.COM




                               Page 1 of 1
Case 18-10601-MFW   Doc 3150   Filed 12/29/20   Page 8 of 20




                    Exhibit C
Internal CM/ECF Live Database                                                                                                       Page 1 of 12
              Case 18-10601-MFW                                           Doc 3150                Filed 12/29/20    Page 9 of 20


Mailing Information for Case 18-10601-MFW
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

    • Candyce Ewing Abbatt cabbatt@famfirm.com, sheri@famfirm.com
    • Derek C. Abbott dabbott@mnat.com, meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-
      6767@ecf.pacerpro.com;derek-abbott-1155@ecf.pacerpro.com
    • James W. Adelman mail@morrisadelman.com
    • Rachel E. Albanese rachel.albanese@dlapiper.com
    • Paul H. Aloe paloe@kudmanlaw.com, yali@kudmanlaw.com;dsaponara@kudmanlaw.com
    • Paul S. Arrow parrow@buchalter.com
    • Jessica Lynn Bagdanov jbagdanov@bg.law, ecf@bg.law
    • Sean Matthew Beach bankfilings@ycst.com
    • Ian Connor Bifferato cbifferato@tbf.legal, mstewart@tbf.legal
    • Charles E. Boulbol rtrack@msn.com, rtrack@verizon.net
    • William Pierce Bowden wbowden@ashby-geddes.com, ahrycak@ashbygeddes.com
    • Charles G. Brackins CBrackins@hinshawlaw.com
    • Robert S. Brady bankfilings@ycst.com
    • Peter Manfred Bransten pbransten@glaserweil.com
    • Bernadette Brennan bbrennan@law.nyc.gov
    • Amy D. Brown abrown@gsbblaw.com
    • Elisabeth Michaelle Bruce elisabeth.m.bruce@usdoj.gov, eastern.taxcivil@usdoj.gov
    • Michael G. Busenkell mbusenkell@gsbblaw.com
    • Daniel B. Butz dbutz@mnat.com
    • Aaron R. Cahn cahn@clm.com, trivigno@clm.com;bankruptcy@clm.com;CourtMail@clm.com
    • Thomas R. Califano thomas.califano@dlapiper.com
    • Kevin M. Capuzzi kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com
    • John F. Carberry jcarberry@cl-law.com
    • David W. Carickhoff dcarickhoff@archerlaw.com
    • James S. Carr KDWBankruptcyDepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
    • Rocco A. Cavaliere rcavaliere@tarterkrinsky.com, snobles@tarterkrinsky.com
    • William E. Chipman chipman@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
    • Tiffany Strelow Cobb tscobb@vorys.com, mdwalkuski@vorys.com
    • Mark D. Collins rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
    • Joseph Corrigan Bankruptcy2@ironmountain.com
    • Walter H. Curchack wcurchack@loeb.com, nybkdocket@loeb.com;vrubinstein@loeb.com;ljurich@loeb.com;mjackson@loeb.com
    • Jon L.R. Dalberg jdalberg@landaufirm.com, vrichmond@landaufirm.com;avedrova@landaufirm.com
    • Michael David DeBaecke mdebaecke@ashbygeddes.com
    • Robert J. Dehney rdehney@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;robert-dehney-4464@ecf.pacerpro.com
    • Michael T Delaney mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com
    • Mark L. Desgrosseilliers desgross@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
    • Ted A. Dillman ted.dillman@lw.com
    • Gregory T. Donilon gdonilon@mmwr.com, gregory-donilon-6537@ecf.pacerpro.com
    • Gregory T. Donilon gdonilon@pwujlaw.com, gregory-donilon-6537@ecf.pacerpro.com
    • Kristi J. Doughty de-ecfmail@mwc-law.com, de-ecfmail@ecf.inforuptcy.com
    • Katharina Earle kearle@ashbygeddes.com
    • Jamie Lynne Edmonson jedmonson@rc.com, lshaw@rc.com
    • Vernon Louis Ellicott vernon@thebloomfirm.com
    • Epiq Corporate Restructuring, LLC nmrodriguez@epiqsystems.com
    • Justin Cory Falgowski jfalgowski@burr.com
    • S. Alexander Faris bankfilings@ycst.com
    • Robert J. Feinstein rfeinstein@pszjlaw.com
    • David M. Fournier david.fournier@troutman.com, wlbank@troutman.com;monica.molitor@troutman.com
    • Edward M. Fox emfox@seyfarth.com
    • Jeff J. Friedman jeff.friedman@kattanlaw.com, nyc.bknotices@kattenlaw.com
    • Larry W Gabriel lgabriel@bg.law
    • Scott F. Gautier sgautier@robinskaplan.com, dwymore@robinskaplan.com
    • Thomas M. Geher tmg@jmbm.com, tmg@ecf.inforuptcy.com
    • Jason A. Gibson gibson@teamrosner.com
    • Peter M. Gilhuly peter.gilhuly@lw.com, nacif.taousse@lw.com;ny-courtmail@lw.com
    • Sheryl P Giugliano sgiugliano@diamondmccarthy.com
    • Anthony F. Giuliano afg@pryormandelup.com
    • Steven W Golden sgolden@pszjlaw.com
    • Andrew N. Goldman andrew.goldman@wilmerhale.com, yolande.thompson@wilmerhale.com
    • L. Katherine Good kgood@potteranderson.com,
      cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
    • Michael I. Gottfried MGottfried@elkinskalt.com, AAburto@elkinskalt.com;MYuen@elkinskalt.com
    • Joseph Grey jgrey@crosslaw.com, smacdonald@crosslaw.com
    • Geoffrey G. Grivner geoffrey.grivner@bipc.com, sherry.fornwalt@bipc.com;donna.curcio@bipc.com;mark.pfeiffer@bipc.com
    • Victoria A. Guilfoyle guilfoyle@blankrome.com
    • Peter J. Gurfein pgurfein@landaufirm.com, srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
    • Sasha M. Gurvitz sgurvitz@ktbslaw.com
    • Bryan J Hall bhall@blankrome.com
    • Derrick Hansen dhansen@friedmanspring.com
    • Carrie V Hardman chardman@winston.com, carrie-hardman-4684@ecf.pacerpro.com
    • James F Harker jharker@cohenseglias.com, sbruno@cohenseglias.com
    • Matthew B. Harvey mharvey@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matt-harvey-8145@ecf.pacerpro.com
    • Brett Michael Haywood haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?147871848275624-L_1_0-1                                                             12/23/2020
Internal CM/ECF Live Database                                                                                                            Page 2 of 12
              Case 18-10601-MFW                               Doc 3150            Filed 12/29/20             Page 10 of 20


  •   Paul Noble Heath heath@rlf.com, RBGroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Curtis A Hehn curtishehn@comcast.net
  •   Marcus Helt mhelt@foley.com, kwilliams@gardere.com
  •   Adam Hiller ahiller@adamhillerlaw.com
  •   Michael Cory Hochman mhochman@monlaw.com
  •   Jennifer R. Hoover jhoover@beneschlaw.com, debankruptcy@beneschlaw.com;lmolinaro@beneschlaw.com
  •   Stephan E. Hornung hornung@lsellp.com
  •   Jay Walton Hurst jay.hurst@oag.texas.gov, sherri.simpson@oag.texas.gov
  •   Joseph H. Huston jhh@stevenslee.com
  •   Patrick A. Jackson Patrick.jackson@faegredrinker.com, rokeysha.ramos@faegredrinker.com
  •   Ericka Fredricks Johnson Ericka.johnson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com
  •   Michael Joseph Joyce mjoyce@mjlawoffices.com
  •   Elizabeth Soper Justison bankfilings@ycst.com
  •   Shanti M. Katona skatona@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
  •   Susan E. Kaufman skaufman@skaufmanlaw.com
  •   David M. Klauder dklauder@bk-legal.com
  •   Julia Bettina Klein klein@kleinllc.com
  •   Steven K. Kortanek steven.kortanek@limnexus.com
  •   Lawrence Joel Kotler ljkotler@duanemorris.com
  •   Carl N. Kunz ckunz@morrisjames.com, wweller@morrisjames.com
  •   Meredith A. Lahaie mlahaie@akingump.com
  •   Jane M. Leamy jane.m.leamy@usdoj.gov
  •   Raymond Howard Lemisch rlemisch@klehr.com
  •   Scott J. Leonhardt leonhardt@teamrosner.com
  •   Jeffrey W. Levitan jlevitan@proskauer.com
  •   Maxim B. Litvak mlitvak@pszjlaw.com
  •   Zhao Liu liu@teamrosner.com
  •   Michael Luskin luskin@lsellp.com
  •   Robert Charles Maddox maddox@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Andrew L Magaziner bankfilings@ycst.com
  •   Kevin Scott Mann kmann@crosslaw.com, smacdonald@crosslaw.com
  •   R. Craig Martin craig.martin@dlapiper.com, carolyn.fox@dlapiper.com;craig-martin-0553@ecf.pacerpro.com
  •   Laura L. McCloud agbankdelaware@ag.tn.gov
  •   Hannah Mufson McCollum hannah.mccollum@usdoj.gov
  •   Garvan F. McDaniel gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com
  •   R. Stephen McNeill bankruptcy@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Edward J McNeilly edward.mcneilly@hoganlovells.com
  •   Dennis A. Meloro melorod@gtlaw.com, bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com
  •   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
  •   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
  •   James Paul Menton jmenton@robinskaplan.com
  •   Rachel B. Mersky rmersky@monlaw.com
  •   Kathleen M. Miller kmiller@skjlaw.com, llb@skjlaw.com,jcb@skjlaw.com
  •   Mark Minuti mark.minuti@saul.com, robyn.warren@saul.com
  •   Norman M. Monhait nmonhait@rmgglaw.com
  •   Eric J. Monzo emonzo@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com
  •   James C Moon jmoon@melandbudwick.com,
      ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
  •   Carl D. Neff cneff@foxrothschild.com
  •   Michael S. Neiburg bankfilings@ycst.com
  •   Michael R. Nestor bankfilings@ycst.com
  •   Robert M. Novick courtnotices@kasowitz.com
  •   Frank Eugene Noyes fnoyes@offitkurman.com, Elizabeth.White@offitkurman.com
  •   Daniel A. O'Brien daobrien@venable.com
  •   Keith C. Owens kowens@foxrothschild.com, khoang@foxrothschild.com
  •   Ricardo Palacio rpalacio@ashby-geddes.com;ahrycak@ashbygeddes.com
  •   Paul J. Pascuzzi ppascuzzi@ffwplaw.com, docket@ffwplaw.com
  •   Morgan L. Patterson morgan.patterson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com
  •   Norman L. Pernick npernick@coleschotz.com,
      pratkowiak@coleschotz.com;bankruptcy@coleschotz.com;jwhitworth@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
  •   Mark Pfeiffer mark.pfeiffer@bipc.com, donna.curcio@bipc.com
  •   Joanne P. Pinckney jpinckney@pwujlaw.com, tchambers@pwujlaw.com
  •   David M. Poitras dpoitras@jmbm.com
  •   David T Queroli Queroli@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Patrick J. Reilley preilley@coleschotz.com,
      bankruptcy@coleschotz.com;pratkowiak@coleschotz.com;jwhitworth@coleschotz.com;kkarstetter@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
  •   Reliable Companies gmatthews@reliable-co.com
  •   Andrew R. Remming aremming@mnat.com, andrew-remming-0904@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com
  •   Deirdre M. Richards drichards@finemanlawfirm.com
  •   Richard W. Riley rriley@wtplaw.com, clano@wtplaw.com
  •   Colin Robinson crobinson@pszjlaw.com
  •   Colin R. Robinson crobinson@pszjlaw.com
  •   Laurel D. Roglen roglenl@ballardspahr.com, carbonej@ballardspahr.com
  •   Alan Michael Root aroot@archerlaw.com
  •   Adam L. Rosen adam.rosen@ALRcounsel.com, carolann@alrcounsel.com
  •   Edward B. Rosenthal erosenthal@rmgglaw.com, jmeekins@rmgglaw.com
  •   Frederick Brian Rosner rosner@teamrosner.com
  •   Jeremy William Ryan jryan@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com
  •   Jeffrey S. Sabin JSSabin@Venable.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?147871848275624-L_1_0-1                                                                  12/23/2020
Internal CM/ECF Live Database                                                                                                                               Page 3 of 12
              Case 18-10601-MFW                                        Doc 3150              Filed 12/29/20                  Page 11 of 20


    •   Christopher M. Samis cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com
    •   Bradford J. Sandler bsandler@pszjlaw.com
    •   Bradford J. Sandler bsandler@pszjlaw.com
    •   Susan K Seflin sseflin@bg.law
    •   Stephen B. Selbst sselbst@herrick.com, courtnotices@herrick.com
    •   Zachary I Shapiro shapiro@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
    •   Richard B. Sheldon rbs@msk.com
    •   Russell C. Silberglied silberglied@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
    •   Christopher Page Simon csimon@crosslaw.com, smacdonald@crosslaw.com
    •   David Ryan Slaugh rslaugh@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
    •   Dylan James Smith dsmith@loeb.com
    •   Wayne M. Smith wayne.smith@warnerbros.com
    •   Jane K. Springwater jspringwater@friedmanspring.com, nku@friedmanspring.com
    •   Michael S. Stamer mstamer@akingump.com
    •   James I. Stang jstang@pszjlaw.com, hrafatjoo@pszjlaw.com
    •   Amanda R. Steele steele@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
    •   David B. Stratton david.stratton@troutman.com, wlbank@troutman.com,David.A.Smith@troutman.com,monica.molitor@troutman.com
    •   Enid N Stuart enid.stuart@ag.ny.gov, louisa.irving@ag.ny.gov
    •   Aaron H. Stulman astulman@potteranderson.com,
        lhuber@potteranderson.com;cgiobbe@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
    •   Matthew G. Summers summersm@ballardspahr.com, hartlt@ballardspahr.com
    •   Matthew O Talmo mtalmo@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
        2874@ecf.pacerpro.com;matthew-talmo-2348@ecf.pacerpro.com
    •   Gregory A. Taylor gtaylor@ashbygeddes.com, ahrycak@ashbygeddes.com
    •   Neil Paresh Thakor nthakor@manatt.com
    •   U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
    •   Joseph M. VanLeuven joevanleuven@dwt.com, lizcarter@dwt.com
    •   Jason Wallach jwallach@ghplaw.com
    •   Christopher A. Ward cward@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
    •   Matthew P. Ward matthew.ward@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com
    •   Jeffrey R. Waxman jwaxman@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com
    •   Howard J. Weg hweg@robinskaplan.com
    •   Jeffrey C. Wisler jwisler@connollygallagher.com
    •   Michael W. Yurkewicz myurkewicz@klehr.com
    •   Paul H Zumbro pzumbro@cravath.com, mao@cravath.com

Manual Notice List
The following is the list of parties who are not on the list to receive email notice/service for this case (who therefore require manual noticing/service). You may wish to use
your mouse to select and copy this list into your word processing program in order to create notices or labels for these recipients.

        Gregory Ackers
        ,

        David E Ahdoot
        Bush Gottlieb
        801 North Brand Boulevard
        Suite 950
        Glendale, CA 91203

        Ally Bank
        ,

        American Express Travel Related Services Company, Inc.
        c/o Becket and Lee LLP
        PO Box 3001
        Malvern, PA 19355-0701

        Rick Antonoff
        Blank Rome LLP
        The Chrysler Building
        405 Lexington Avenue
        New York, NY 10174-0208

        Archer & Greiner, P.C.
        ,

        Babelsberg Film GmbH
        ,

        Ballard Spahr LLP
        ,

        Bank of Hope
        ,

        Larry Bassuk
        Leto Bassuk
        777 Brickell Avenue
        Suite 600
        Miami, FL 33131




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?147871848275624-L_1_0-1                                                                                      12/23/2020
Internal CM/ECF Live Database                                                        Page 4 of 12
              Case 18-10601-MFW          Doc 3150   Filed 12/29/20   Page 12 of 20


   Berkeley Research Group, LLC
   ,

   Steve W. Berman
   Hagens Berman Sobol Shapiro LLP
   1918 Eighth Ave., Suite 3300
   Seattle, WA 98101

   Beta Film GmbH
   ,

   Donald P. Borchers
   250 Jacaranda Drive, #801
   Plantation, FL 33324

   Matthew G. Bouslog
   Gibson, Dunn & Crutcher LLP
   3161 Michelson Drive
   Irvine, CA 92612-4412

   Bradford Capital Management, LLC
   ,

   British Broadcasting Corporation
   c/o BBC Films
   Zone A 7th Floor Broadcasting House
   Portland Place
   London W1A 1AA, UK

   Christina Brown
   Weil Gothshal & Manges LLP
   767 Fifth Ave.
   New York, NY 10153

   Emily Brown
   Hagens Berman Sobol Shapiro LLP
   455 N. Cityfront Plaza Dr.
   Suite 2410
   Chicago, IL 60611

   Michael E Comerford
   Paul Hastings LLP
   200 Park Ave
   New York, NY 10166

   Asley Beresford Cooper
   ,

   Evan B. Coren
   Stevens & Lee PC
   919 North Market Street
   Suite 1300
   Wilmington, DE 19801

   Cravath, Swaine & Moore LLP
   ,

   Karin A DeMasi
   Cravath, Swaine & Moore LLP
   Worldwide Plaza
   825 Eighth Avenue
   New York, NY 10019

   Kristin S. Elliott
   Kelley Drye & Warren LLP
   101 Park Avenue
   New York, NY 10178

   FPF Lending, LLC
   ,

   Elizabeth A. Fegan
   Hagens Berman Sobol Shapiro LLP
   455 N. Cityfront Plaza Dr.
   Suite 2410
   Chicago, IL 60611

   Freebie LLC
   ,

   William B Freeman
   Katten Muchin Rosenman LLP




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?147871848275624-L_1_0-1              12/23/2020
Internal CM/ECF Live Database                                                             Page 5 of 12
              Case 18-10601-MFW               Doc 3150   Filed 12/29/20   Page 13 of 20


   515 S. Flower Street
   Suite 1000
   Los Angeles, CA 90071-2212

   Alan R Friedman
   Fox Rothschild LLP
   101 Park Avenue
   17th Floor
   New York, NY 10178

   Funny or Die
   1041 North Formosa Ave.
   South Building
   Los Angeles, CA 90046

   Michael Garfinkel
   DLA Piper LLP (US)
   2000 Avenue of the Stars
   Wuite 400
   North Tower
   Los Angeles, CA 90067-4704

   Keith M. Getz
   Lebowitz Law Office LLC
   747 Third Avenue
   23rd Floor
   New York, NY 10017-1376

   Giuliano Miller & Company LLC
   Berlin Business Park
   140 Bradford Drive
   West Berlin, NJ 08091

   Andrew K. Glenn
   Kasowtitz Benson Torres LLP
   1633 Broadway
   New York, NY 10019

   Andrew C. Gold
   Herrick, Feinstein LLP
   2 Park Avenue
   New York, NY 10016

   Debra Grassgreen
   Pachulski Stang Ziehl & Jones LLP
   150 California Street, 15th Floor
   San Francisco, CA 94111

   Stephen F Greenberg
   Weiner, Shearouse, Weitz, Greenberg & Sh
   14 East State Street
   Savannah, GA 31401

   David N. Griffiths
   Weil Gotshal & Manges LLP
   767 Fifth Avenue
   New York, NY 10153

   Julian I. Gurule
   KLEE, TUCHIN, BOGDANOFF & STERN LLP
   1999 Avenue of the Stars
   Thirty-Ninth Floor
   Los Angeles, CA 90067-6049

   Michael T Gustafson
   Faegre Baker Daniels LLP
   311 S Wacker Drive
   Suite 4300
   Chicago, IL 60606

   Hachette Book Group, Inc.
   ,

   Jennifer C. Hagle
   Sidley Austin LLP
   555 West Fifth Street
   Los Angeles, CA 90013

   Eric T. Haitz
   Gibson, Dunn & Crutcher LLP
   811 Main Street
   Suite 3000




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?147871848275624-L_1_0-1                   12/23/2020
Internal CM/ECF Live Database                                                             Page 6 of 12
              Case 18-10601-MFW               Doc 3150   Filed 12/29/20   Page 14 of 20


   Houston, TX 77002

   Jerry L. Hall
   Katten Muchin Rosenman LLP
   515 S. Flower Street
   Suite 1000
   Los Angeles, CA 90071

   Christopher D. Hampson
   Wilmer Cutler Pickering Hale Dorr LLP
   60 State Street
   Boston, MA 02109

   Harkins Administrative Services, Inc.
   ,

   Salah M Hawkins
   Cravath, Swaine & Moore LLP
   Worldwide Plaza
   825 Eighth Avenue
   New York, NY 10019-7475

   David A Herman
   Cravath, Swaine & Moore LLP
   Worldwide Plaza
   825 Eighth Avenue
   New York, NY 10019

   High Technology Video, Inc
   ,

   Kiel Ireland
   Bush Gottlieb
   801 North Brand Boulevard
   Suite 950
   Glendale, CA 91203

   Harold Jensen
   ,

   Kathy A. Jorrie
   Pillsbury Winthrop Shaw Pittman LLP
   725 South Figueroa Street, Suite 2800
   Los Angeles, CA 90017-5406

   Kostas D Katsiris
   Venable LLP
   1270 Avenue of the Americas
   24th Floor
   New York, NY 10020

   Martin D Katz
   Sheppard, Mullin, Richter & Hampton LLP
   1901 Avenue of the Stars
   Suite 1600
   Los Angeles, CA 90067

   Susheel Kirpalani
   Quinn Emanuel Urquhart Oliver Hedges LLP
   51 Madison Avenue, 22nd Floor
   New York, NY 10010

   Gary E Klausner
   Levene Neale Bender Yoo & Brill
   10250 Constellation Blvd #1700
   Los Angeles, CA 90067

   Robert Klyman
   Gibson, Dunn & Crutcher
   333 South Grand Avenue
   Los Angeles, CA 90071

   Joseph A. Kohanski
   Bush Gottlieb, A Law Corporation
   801 N. Brand Blvd.
   Suite 950
   Glendale, CA 91203
   kohanski@bushgottlieb.com

   Alan J. Kornfeld
   Pachulski Stang Ziehl & Jones LLP
   10100 Santa Monica Blvd, 11th Floor




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?147871848275624-L_1_0-1                   12/23/2020
Internal CM/ECF Live Database                                                                 Page 7 of 12
              Case 18-10601-MFW                   Doc 3150   Filed 12/29/20   Page 15 of 20


   Los Angeles, CA 90067

   Stephen B. Kuhn
   Akin Gump Strauss Hauer & Feld LLP
   One Bryant Park
   Bank of America Tower
   New York, NY 10036

   David E Kumagai
   Cravath, Swaine & Moore LLP
   Worldwide Plaza
   825 Eighth Avenue
   New York, NY 10019

   Michael M Lauter
   Sheppard, Mullin, Richter & Hampton LLP
   Four Embarcadero Center
   Seventeenth Floor
   San Francisco, CA 94111

   Susan Kay Leader
   Akin Gump Strauss Hauer & Feld LLP
   1999 Avenue of the Stars
   Suite 600
   Los Angeles, CA 90067

   Marc A. Lebowitz
   Lebowitz Law Office LLC
   747 Third Avenue
   23rd Floor
   New York, NY 10017-1376

   Justin Leto
   Leto Bassuk
   777 Brickell Avenue
   Suite 600
   Miami, FL 33131

   Daniel A. Lowenthal
   Patterson Belknap Webb & Tyler LLP
   1133 Avenue of the Americas
   New York, NY 10036
   dalowenthal@pbwt.com, mcobankruptcy@pbwt.com

   Adam E. Malatesta
   Latham & Watkins LLP
   355 South Grand Avenue
   Los Angeles, CA 90071-1560

   Nancy L. Manzer
   Wilmer Cutler Pickering Hale & Dorr LLP
   1875 Pennsylvania Ave., NW
   Washington, DC 20006

   Stephanie A Marshak
   Cravath, Swaine & Moore LLP
   Worldwide Plaza
   825 Eighth Avenue
   New York, NY 10019

   Alan H Martin
   Sheppard Mullin Richter & Hampton LLP
   333 South Hope Street
   43rd Floor
   Los Angeles, CA 90071

   James V Masella
   Patterson Belknap Webb & Tyler LLP
   1133 Avenue of the Americas
   New York, NY 10036

   Tom McNab
   Foxdale
   21 Hillside Rd.
   St. Albans, Herts. AL13QW England
   ,

   Kevin D Meek
   Robins Kaplan LLP
   2049 Century Park East
   Suite 3400
   Los Angeles, CA 90067




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?147871848275624-L_1_0-1                       12/23/2020
Internal CM/ECF Live Database                                                             Page 8 of 12
              Case 18-10601-MFW               Doc 3150   Filed 12/29/20   Page 16 of 20


   George R Mesires
   Faegre Baker Daniels LLP
   311 S Wacker Drive
   Suite 4300
   Chicago, IL 60606

   Robert N Michaelson
   Rich Michaelson Magaliff, LLP
   335 Madison Avenue
   9th Floor
   New York, NY 10017

   George P Milmine
   Weiner, Shearouse, Weitz, Greenberg & Sh
   14 East State Street
   Savannah, GA 31401

   David Minnick
   Pillsbury Winthrop Shaw Pittman LLP
   725 South Figueroa Street
   Suite 2800
   Los Angeles, CA 90017-5406

   Moelis & Company LLC
   ,

   Lauren A. Moskowitz
   Cravath, Swaine & Moore LLP
   825 Eighth Avenue
   New York, NY 10019-7475

   Naomi Moss
   Akin Gum Strauss Hauer & Feld LLP
   One Bryant Park
   Bank of America Tower
   New York, NY 10036-6745

   Bennett Murphy
   Quinn Emanuel Urquhart & Sullivan LLP
   865 S. Figueroa Street, 10th Floor
   Los Angeles, CA 90017

   Rachel Nanes
   DLA Piper LLP (US)
   200 South Biscayne Boulevard
   Suite 2500
   Miami, FL 33131

   Jennifer Nassiri
   Quinn Emanuel Urquhare & Sullivan, LLP
   865 S Figueroa Street
   10th Floor
   Los Angeles, CA 90017

   Deborah J. Newman
   Akin Gump Strauss Hauer & Feld LLP
   Bank of America Tower
   One Bryant Park
   New York, NY 10036

   Claire E O'Brien
   Cravath, Swaine & Moore LLP
   Worldwide Plaza
   825 Eighth Avenue
   New York, NY 10019

   Opus Bank
   ,

   Oracle America, Inc.
   Buchalter, A Professional Corporation
   Shawn M. Christianson
   55 Second Street, 17th Floor
   San Francisco, CA 94105-3493

   Karen Park
   ParkLaw LLC
   200 Park Avenue
   17th Floor
   New York, NY 10166




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?147871848275624-L_1_0-1                   12/23/2020
Internal CM/ECF Live Database                                                           Page 9 of 12
              Case 18-10601-MFW             Doc 3150   Filed 12/29/20   Page 17 of 20


   Thomas E. Patterson
   Klee, Tuchin, Bogdanoff & Stern LLP
   1999 Avenue of the Stars
   Thirty-Ninth Floor
   Los Angeles, CA 90067-6049

   Michael P. Pompeo
   Drinker Biddle & Reath LLP
   600 Campus Drive
   Florham Park, NJ 07932-1047

   Kirk Prestegard
   Bush Gottlieb
   801 North Brand Boulevard
   Suite 950
   Glendale, CA 91203

   Producers Guild of America
   Atten: Susie Casero, Associate Counsel
   8530 Wilshire Blvd
   Suite 400
   Beverly Hills, CA 90211

   Marvin S Putnam
   Latham & Watkins LLP
   10250 Constellation Blvd
   Suite 1100
   Los Angeles, CA 90067

   Abid Qureshi
   Akin Gump Strauss Hauer & Feld LLP
   One Bryant Park
   New York, NY 10036

   John P. Reitman
   Landau Gottfried & Berger LLP
   1880 Century Park East
   Suite 1101
   Los Angeles, CA 90067

   Debra A Riley
   Allen Makins Leck Gamble Mallory
   600 West Broadway
   27th Floor
   San Diego, CA 92101-1520

   Robins Kaplan LLP
   ,

   Jason H. Rosell
   Pachulski Stang Ziehl & Jones LLP
   150 California Street
   15th Floor
   San Francisco, CA 94111

   Paul Sagan
   Paul Hastins LLP
   1999 Avenue of the Stars
   Los Angeles, CA 90067

   Paul L Sandler
   Cravath, Swaine & Moore LLP
   Worldwide Plaza
   825 Eighth Avenue
   New York, NY 10019

   See-Saw Films Pty. Ltd.
   ,

   Scott C. Shelley
   Quinn Emanuel Urquhart & Sullivan LLP
   51 Madison Avenue
   22nd Floor
   New York, NY 10010

   Adam L. Shiff
   Kasowitz Benson Torres LLP
   1633 Broadway
   New York, NY 10019

   Elior D. Shiloh
   Lewis Brisbois Bisgaard $ Smith LLP




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?147871848275624-L_1_0-1                 12/23/2020
Internal CM/ECF Live Database                                                        Page 10 of 12
              Case 18-10601-MFW          Doc 3150   Filed 12/29/20   Page 18 of 20


   77 Water Street
   Suite 2100
   New York, NY 10005

   Bethany D. Simmons
   Loeb & Loeb LLP
   345 Park Avenue
   New York, NY 10154

   Ariella Thal Simonds
   Sidley Austin LLP
   555 West Fifth Street
   Los Angeles, CA 90013

   David P Simonds
   Hogan Lovells US LLP
   1999 Avenue of the Stars
   Suite 1400
   Los Angeles, CA 90067

   Shelby Smith
   Hagens Berman Sobol Shapiro LLP
   1918 Eighth Ave., Suite 3300
   Seattle, WA 98101

   Joseph L. Sorkin
   Akin Gump Strauss Hauer & Feld LLP
   One Bryant Park
   New York, NY 10036

   David F. Staber
   Akin Gump Strauss Hauer & Feld LLP
   2300 N. Field Street
   Suite 1800
   Dallas, TX 75201

   Howard S. Steel
   Brown Rudnick LLP
   Seven Times Square
   47th Floor
   New York, NY 10036

   David M. Stern
   Klee Tuchin Bogdanoff & Stern LLP
   1999 Avenue of the Stars
   39th Floor
   Los Angeles, CA 90067

   Richard Stern
   Luskin Stern & Eisler LLP
   50 Main Street
   White Plains, NY 10606

   Pamela Swain
   ,

   Andrew V. Tenzer
   Paul Hastings, LLP
   75 East 55th Street
   New York, NY 10022

   The Bloom Firm
   ,

   The New York State Attorney General
   ,

   Marc Toberoff
   Toberoff & Associates, P.C.
   23823 Malibu Road
   Suite 50-363
   Malibu, CA 90265

   Marc Toberoff
   Toberoff & Associates, P.C.
   23823 Malibu Road
   Suite 50-363
   Malibu, CA 90265

   Tort Claimants
   ,




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?147871848275624-L_1_0-1               12/23/2020
Internal CM/ECF Live Database                                                        Page 11 of 12
              Case 18-10601-MFW          Doc 3150   Filed 12/29/20   Page 19 of 20


   Theodore E. Tsekrides
   Weil Gotshal & Manges LLP
   767 Fifth Ave
   New York, NY 10153

   Universal Music Enterprises
   2220 Colorado Avenue
   Santa Monica, CA 90404

   John C Vazquez
   Venable LLP
   1270 Avenue of the Americas
   24th Floor
   New York, NY 10020

   Ryan Wagner
   Greenberg Traurig, LLP
   200 Park Avenue
   New York, NY 10166

   Andrew M Wark
   Cravath, Swaine & Moore LLP
   Worldwide Plaza
   825 Eighth Avenue
   New York, NY 10019

   Laura R Washington
   Latham & Watkins LLP
   10250 Constellation Blvd
   Suite 1100
   Los Angeles, CA 90067

   Carol A. Weiner
   Venable LLP
   1270 Avenue of the Americas
   24th Floor
   New York, NY 10020

   Edward S. Weisfelner
   Brown Rudnick LLP
   Seven Times Square
   New York, NY 10036

   Jeffrey Wexler
   Pillsbury Winthrop Shaw Pittman LLP
   725 South Figueroa Street
   Suite 2800
   Los Angeles, CA 90017-5406

   Susan Williams
   Paul Hastins LLP
   1999 Avenue of the Stars
   Los Angeles, CA 90067

   Sigmund S. Wissner-Gross
   Brown Rudnick LLP
   Seven Times Square
   New York, NY 10036

   WithumSmith+Brown, PC
   ,

   Wood Entertainment, LLC
   ,

   Jennifer L. Woodson
   Akin Gump Strauss Hauer & Feld LLP
   One Bryant Park
   New York, NY 10036-6745

   David L. Yohai
   Weil Gotshal & Manges LLP
   767 Fifth Ave.
   New York, NY 10153

   David Yolkut
   Weil, Gotshal & Manges LLP
   767 Fifth Avenue
   New York, NY 10153

   George E Zobitz
   Cravath, Swaine & Moore LLP




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?147871848275624-L_1_0-1               12/23/2020
Internal CM/ECF Live Database                                                                                                                  Page 12 of 12
              Case 18-10601-MFW                                         Doc 3150               Filed 12/29/20                  Page 20 of 20


      Worldwide Plaza
      825 Eighth Avenue
      New York, NY 10019

      Roye Zur
      Landau Gottfried & Berger LLP
      1801 Century Park East
      Suite 700
      Los Angeles, CA 90067

Creditor List
Click the link above to produce a complete list of creditors only.

List of Creditors
Click on the link above to produce a list of all creditors and all parties in the case. User may sort in columns or raw data format.




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?147871848275624-L_1_0-1                                                                         12/23/2020
